UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1533


KATHRYN T. HOLLIS; ANDRE D. HOLLIS; M.H., an infant, by and
through his father and next friend, Andre D. Hollis,

                Plaintiffs - Appellants,

          v.

LEXINGTON INSURANCE COMPANY; AXIS SURPLUS INSURANCE COMPANY,
INC., d/b/a Axis, d/b/a Axis Insurance, d/b/a Axis Capital,
d/b/a Axis U.S. Insurance; SCHAEFER PYROTECHNICS, INC.;
KIMMEL R. SCHAEFER; JACQUELINE M. GASS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:15-cv-00290-JCC-JFA)


Submitted:   March 3, 2017                 Decided:   March 22, 2017


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathan D. Rozsa, Scott A. Surovell, SUROVELL ISAACS PETERSEN &
LEVY PLC, Fairfax, Virginia, for Appellants. Paul D. Smolinsky,
JACKSON & CAMPBELL, P.C., Washington, D.C., for Appellee
Lexington Insurance Company.     H. Robert Yates, III, O’HAGAN
MEYER PLLC, Richmond, Virginia, for Appellee Axis Surplus
Insurance Company, Inc.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Kathryn Hollis and her two sons received injures from a

fireworks explosion.       The underlying state court action alleges

that the fireworks company, its president, and another employee

committed 19 breaches of duty that resulted in M.H.’s injuries.

The issue in this declaratory judgment action is whether the

underlying     complaint    alleges       a   single    occurrence   or    19

occurrences under the fireworks company’s applicable insurance

policy with Lexington Insurance Company.               The policy covers up

to $1 million per occurrence and $2 million in the aggregate.

     In the present declaratory judgment action, the district

court, ruling on cross-motions for summary judgment, found that

the underlying complaint alleged one occurrence.               We agree and

thus affirm.

     We review a district court’s resolution of cross-motions

for summary judgment de novo.         Rossignol v. Voorhaar, 316 F.3d
516, 523 (4th Cir. 2003).          A district court may only award

summary   judgment   when    no   genuine     dispute    of   material    fact

remains and the record shows that the moving party is entitled

to judgment as a matter of law.       Fed. R. Civ. P. 56(a).




                                      3
     Here,    the     district       court       resolved    the   cross-motions       in

favor of the insurer, Lexington. *                   The dispute is subject to

Pennsylvania law.

     In     the     liability     insurance         context,       Pennsylvania       law

applies a cause approach to defining occurrences.                          Donegal Mut.

Ins. Co. v. Baumhammers, 938 A.2d 286, 293 (Pa. 2007).                            Under

the cause approach, Pennsylvania courts find a single occurrence

if there “was but one proximate, uninterrupted, and continuing

cause     which   resulted      in    all    of     the     injuries   and     damage.”

D’Auria v. Zurich Ins. Co., 507 A.2d 857, 860 (Pa. Super. Ct.

1986); see also Baumhammers, 938 A.2d at 294-95.

     Here, regardless of the number of alleged negligent acts or

victims,    the     injuries    have    a        single   proximate    cause      —   the

misfired firework that exploded near Kathryn and her sons.                            See

Baumhammers, 938 A.2d at 296.                    Because the injuries only have

one cause, only one occurrence took place.

     Accordingly, we affirm the district court’s order resolving

the cross-motions for summary judgment in Lexington’s favor.                           We

dispense     with    oral    argument        because        the    facts    and   legal




     * The district court found the claim against the excess
insurer,   Axis,  non-justiciable.  The  Hollises  have  not
challenged that ruling on appeal.



                                             4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5